Opinion issued October 29, 2015




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                           ————————————
                            NO. 01-15-00035-CR
                          ———————————
                    CHAD LEE BRUBAKER, Appellant
                                     V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 411th District Court
                           Polk County, Texas
                       Trial Court Case No. 23075


                        MEMORANDUM OPINION

     Appellant, Chad Lee Brubaker, pleaded guilty to the felony offense of

aggravated assault and true to enhancement allegations of two prior felony

convictions. See TEX. PENAL CODE ANN. §§ 12.42(d) (West Supp. 2014);

22.02(a)(1) (West 2011). In accordance with appellant’s plea-bargain agreement
with the State, the trial court found sufficient evidence to find appellant guilty, but

deferred making any finding regarding appellant’s guilt and placed appellant on

community supervision for a period of ten years. See TEX. CODE CRIM. PROC. ANN.

art. 42.12 § 5(a) (West Supp. 2014). The State subsequently filed a motion to

adjudicate appellant’s guilt, alleging that appellant violated the terms of his

community supervision. See id. §§ 5(b), 21(e). Appellant pleaded not true to the

alleged violation. The trial court found the State’s allegations true, adjudicated

appellant guilty, and sentenced appellant to thirty years’ imprisonment. See id.

§§ 5(b), 21(b), 23. Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). Counsel’s brief meets the Anders requirements by presenting a

professional evaluation of the record and supplying us with references to the record

and legal authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates that she has

thoroughly reviewed the record and is unable to advance any grounds of error that

warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State,

193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).




                                          2
       We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

       We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Jennifer L. Bergman must immediately send appellant the

required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c).




1
    Appointed counsel still has a duty to inform appellant of the result of this
    appeal and that he may, on his own, pursue discretionary review in the Texas
    Court of Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex.
    Crim. App. 1997).
                                         3
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4